ITEMID: 001-96039
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ROSKOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1959 and lives in Trebišov.
5. On 27 August 1991 the applicant filed an action for distribution of matrimonial property with the Spišská Nová Ves District Court.
6. Following the Constitutional Court's finding (see below) the District Court held seven hearings, obtained further evidence and an expert opinion.
7. On 29 November 2006 the District Court delivered a judgment which became final on 30 January 2007.
8. On 13 January 2005 the Constitutional Court found that the District Court had violated the applicant's right under 48 § 2 of the Constitution to a hearing without unjustified delay. The overall length of the proceedings (more than 14 years at a single instance) was clearly inappropriate. The applicant had contributed to the length of the proceedings to a certain extent in that she had failed to appear at hearings on six occasions.
9. The Constitutional Court awarded the equivalent of 1,810 euros (EUR) at that time to the applicant as just satisfaction in respect of non-pecuniary damage. It also ordered the District Court to avoid any further delay in the proceedings and to reimburse the applicant's legal costs.
VIOLATED_ARTICLES: 6
